PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stinchcomb, et al.
Application No. 13/555,741
Filed: 23 Jul 2012
Patent No. 8,980,942 
Issued: 17 Mar 2015
:
:
:	DECISION ON PETITION
:
:
:
Docket No. Z103015 1050 US.D1

This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed February 22, 2022.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued March 17, 2015. Accordingly, the four year maintenance fee could have been paid during the period from March 17, 2018 through September 17, 2018 without surcharge, or with a 6 month late payment surcharge during the period from September 18, 2018 through March 17, 2019.  No four year maintenance fee having been received, the patent expired on March 18, 2019. 

With the instant petition, Patentee has paid the petition fee, submitted the maintenance fee, and made the proper statement of unintentional delay (and provided a satisfactory explanation of the delay in filing the petition).

Receipt of the $1050 petition fee is acknowledged. The $1000 maintenance fee has been charged to Deposit Account No. 09-0528, as authorized.

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions